EXHIBIT 10.33

Fifth Third Bank

LOAN AND SECURITY AGREEMENT

 

                                                                                                                                                        

 

            This Loan and Security Agreement (this "Agreement") dated as of June
27, 2006 is made by and between FIFTH THIRD BANK , a Michigan banking
corporation, having an office at 401 South 4th Avenue, Louisville, Kentucky
40202 ("Lender"), and INDUSTRIAL SERVICES OF AMERICA, INC, a corporation
organized under the laws of the State of Kentucky and having a principal place
of business at 7100 Grade Lane, Louisville, Jefferson County, KY 40232
("Borrower").

 

            1.         Loan.  Subject to the terms and conditions of this
Agreement, Lender agrees to make a loan in a single advance (the "Loan") to the
Borrower in an amount not to exceed Two Million Dollars and No Cents
($2,000,000.00) (the "Commitment").  Such Loan shall be made on or before, and
the Lender's Commitment shall expire on February 19, 2007.  The Borrower shall
give Lender notice (which shall be irrevocable) not later than 10:00 am (Eastern
time) on the third Business Day prior to the requested day for the making of
such Loan.  Such notice shall specify (a) the requested date for the making of
such Loan which shall be a Business Day, and (b) the amount of such Loan which
shall be an amount not to exceed the Commitment.  As used herein, the term
"Business Day" means any day other than Saturday or Sunday or other days on
which banks are authorized or required to close in Cincinnati, Ohio.

 

            2.         Principal and Interest.  The obligation to repay the Loan
hereunder shall be evidenced by one or more promissory notes payable by Borrower
to the order of Lender in substantially the form attached hereto as Exhibit A
(as any such promissory note may be amended, amended and restated, supplemented
or modified from time to time collectively referred to as the "Note").  The Note
shall bear interest, be payable and mature as set forth in the Note.  Time is of
the essence with respect to the payment and performance of the Obligations (as
defined below) to be paid or otherwise performed under this Agreement, the Note
and all of the other Loan Documents (as defined below).  Once repaid no loan
proceeds may be reborrowed hereunder.  If Borrower fails to pay any amount due
hereunder, Borrower shall pay to Lender a late payment fee equal to five (5%) of
the amount of such payment.  Such fee shall be payable on demand and shall
constitute part of the Obligations.  All amounts due hereunder and under the
Note will be due on the dates or at the times specified hereunder or under the
Note regardless of whether the Borrower has received any notice that such
amounts are due.  Principal and interest payments, and any other amounts due
hereunder, shall be made to Lender at the address specified above or such other
address as Lender may designate from time to time, in writing.

 

            3.         Security.  As, security for the payment as and when due
of the indebtedness of Borrower to Lender hereunder (and any renewals,
extensions and modifications thereof) and under any other agreement or
instrument (as the same may be renewed, extended or modified and hereinafter
collectively referred to as the "Loan Documents"), both now in existence and
hereafter created relating to Borrower's acquisition of Equipment (as defined in
the Uniform Commercial Code), and the performance as and when due of all
obligations of Borrower under this Agreement, the Note and the other Loan
Documents (as the same may be renewed, extended or modified; and hereinafter
collectively referred to as the "Obligations").  Borrower hereby grants to
Lender a first priority security interest in and lien upon all Debtor's
Equipment whether now owned or hereafter acquired and wherever located.  To
extent not otherwise included, all Proceeds of each of the forgoing and all
accessions to, substitutions and replacements therefor, and rents, profits and
products of each of the foregoing and all attachments, accessories, accessions,
replacements substitutions, additions or improvements to any of the foregoing,
and products and proceeds of the foregoing including without limitation proceeds
of insurance policies insuring the foregoing an all books and records with
respects thereto (all of the foregoing personal property is hereinafter
sometimes individually and sometimes collectively referred to as "Collateral"). 
Debtor shall make appropriate entries upon its financial statements and its
books and records disclosing Secured Party's security interest in the
Collateral.  Collateral shall also include all of Borrower's right, title and
interest in all subleases (including the right to receive any payment thereunder
and the right to make any election or determination or give any consent or
waiver thereunder) of Equipment, and all chattel paper, accounts, security
deposits and bills of sale relating thereto, and all insurance and requisition
proceeds and all other payments of any kind with respect to the Equipment.
 Borrower agrees that, with respect to the Collateral, Lender shall have all of
the rights and remedies of a secured party under the Uniform Commercial Code as
in effect in the applicable jurisdiction from time to time.

 

Conditions Precedent.

 

                        (a)        Concurrently with the execution hereof, or on
or prior to the date on which Lender is to make the Loan hereunder, Borrower
shall cause to be provided to Lender the following: (1) a certificate of the
secretary or assistant secretary of Borrower dated the date of such hereof (or
of the Loan, if after the date of this Agreement) certifying (A) the incumbency
of each of the officers executing the applicable Loan Documents, (B) a copy of
the articles or certificate of incorporation, by-laws or code of regulations,
and other applicable organizational documents of Borrower and (C) copies of any
other documents evidencing the authorization of the corporate officers on behalf
of the Borrower to execute, deliver and perform this Agreement and each other
Loan Document; if requested by Lender, an opinion of counsel for Borrower in
form and substance satisfactory to Lender as to the matters set forth in Section
11 and as to such other matters as Lender may reasonably request

 

                        (b)        The obligation of Lender to make the Loan
hereunder is subject to the satisfaction (or waiver by Lender) of each of the
following conditions prior to the date specified for the Loan: (i) Lender shall
have received each of the following documents in form and substance satisfactory
to Lender: (A) a certificate executed by the president or chief financial
officer of Borrower certifying that the representations and warranties of
Borrower contained herein and in each of the Loan Documents remain true and
correct as of such date, and no Default or Event of Default (as defined in
Section 12) has occurred both with and without giving effect to the transactions
contemplated hereby; (B) copies of the invoice(s) or other evidence satisfactory
to Lender, related to the acquisition cost of the Equipment to which the Loan
relates; (C) a supplement to Schedule A (if applicable), describing the
Equipment to which the Loan relates, to be attached to the Note issued in
connection herewith; (D) upon delivery of such Equipment, copies of the bills of
sale evidencing chain of title from the manufacturer or supplier to the Borrower
with respect to such Equipment; (E) a Certificate of Acceptance (as defined in
Section 4) relating to such Equipment; (ii) Lender shall have received, evidence
satisfactory to Lender of the filing of Uniform Commercial Code financing
statements or other records relating to the Equipment in form and substance
satisfactory to Lender in the jurisdiction in which Borrower is a registered
organization and such other jurisdictions as Lender may reasonably request;
(iii) Lender shall have received evidence of insurance policies covering the
Equipment which comply with the requirements of Section 6 hereof; (iv) the
representations and warranties of Borrower contained herein and in each of the
other Loan Documents shall be true and correct on and as of the date specified
for the Loan both with and without giving effect to the making of the Loan, (v)
no Default or Event of Default shall have occurred and be continuing or result
from the transactions contemplated by the making of the Loan; (vi) Borrower
shall have paid the fees and reasonable out-of-pocket expenses of Lender
(including the fees and expenses of counsel to the Lender and any filing or
recordation fees) incurred in connection with the negotiation, execution and
delivery of the Loan documents relating thereto shall have been paid; and (h) no
material adverse change in the existing or prospective financial condition or
results of operations of Borrower or any guarantor of Borrower's obligations
hereunder (a "Guarantor") which may affect the ability of Borrower to perform
its obligations under the Loan Documents, or the ability of any Guarantor to
perform its obligations under any Guaranty, shall have occurred since the date
of the most recent audited financial statements of Borrower delivered to Lender.

 

            4.         Acceptance.  Upon delivery of any Equipment, Borrower
shall execute and deliver to Lender a Certificate of Acceptance for such
Equipment in form and substance satisfactory to the Lender (a "Certificate of
Acceptance").  Such Certificate of Acceptance shall constitute Borrower's
representation that such Equipment (a) was received by Borrower, (b) is
satisfactory to Borrower in all respects, (c) is suitable for Borrower's
purposes, (d) is in good order, repair and condition, (e) has been installed and
operates properly, and (t) is subject to all of the terms and conditions of the
Loan Documents.  Borrower's execution and delivery of a Certificate of
Acceptance shall be conclusive evidence as between Lender and Borrower that the
Items of Equipment described therein are in all of the foregoing respects
satisfactory to Borrower, and Borrower shall not assert any claim of any nature
whatsoever against Lender based on any of the foregoing matters; provided,
however, that nothing contained herein shall in any way bar, reduce or defeat
any claim that Borrower may have against the any manufacturer or supplier of
such Equipment or any other person (other than Lender).

 

            5.         Use and Maintenance; Alterations.

 

                        (a)        Borrower covenants and agrees that it (i)
shall use the Equipment solely in the conduct of its business, for the purpose,
and in the manner, for which the Equipment was designed, (and shall not
permanently discontinue use of the Equipment); (ii) shall operate, maintain,
service and repair the Equipment, and maintain all records and other materials
relating thereto, (A) in accordance and consistent with (1) the supplier's or
manufacturer's recommendations all maintenance and operating manuals or service
agreements, whenever furnished or entered into, including any subsequent
amendments or replacements thereof, issued by the supplier or manufacturer
thereof or other service provider (including requiring all components, fuels and
fluids installed in or used on the Equipment to meet the standards specified by
such service provider from time to time), (2) the requirements of all applicable
insurance policies, (3) the supply contract or purchase order, so as to preserve
all of Borrower's and Lender's rights thereunder, including all rights to any
warranties, indemnities or other rights or remedies, (4) all applicable laws,
and (5) the prudent practice of other similar companies in the same business as
Borrower, but in any event, to no lesser standard than that employed by Borrower
for comparable equipment owned or leased by it; and (B) without limiting the
foregoing, so as to cause the Equipment to be in good repair and operating
condition and in at least the same condition as when delivered to Borrower
hereunder, except for ordinary wear and tear resulting despite Borrower's full
compliance with the terms hereof, (iii) shall not discriminate against the
Equipment with respect to scheduling of maintenance, parts or service; (iv)
shall not change the location of any Equipment from that specified on Schedule A
(or otherwise as Borrower informed Lender at the time the Loan was made) without
the prior written consent of Lender and (v) to the extent requested by Lender,
shall cause each item of Equipment to be continually marked, in a plain and
distinct manner, with the following: "Subject to a Security Interest in favor of
FIFTH THIRD BANK" or such other words designated by Lender on labels furnished
by Lender.  If the location for any Equipment comprising collateral for the Loan
is a facility leased by Borrower or owned by Borrower subject to one or more
mortgage liens, upon the request of Lender, Borrower will obtain a real property
waiver or waivers in form and substance satisfactory to Lender from the lenders
or mortgagees of such facility.

 

                        (b)        Borrower, at its own cost and expense, will
promptly replace all parts, appliances, systems, components, instruments and
other equipment incorporated in, or installed on, the Equipment which may from
time to time become worn out, lost, stolen, destroyed, seized, confiscated,
damaged beyond repair or permanently rendered unfit for use for any reason
whatsoever.  In addition, in the ordinary course of maintenance, service repair,
overhaul or testing, Borrower may remove any parts, whether or not worn out,
lost, stolen, destroyed, seized, confiscated, damaged beyond repair or
permanently rendered unfit for use, provided that Borrower shall replace such
parts as promptly as practicable.  All replacement parts shall be free and clear
of all Liens (as defined in Section 5(c)) and shall be in as good an operating
condition as, and shall have a value and utility at least equal to, the parts
replaced, assuming such replaced parts were in the condition and repair required
to be maintained by the terms hereof.  Any replacement part installed, or
incorporated on, the Equipment shall be considered an accession to such
Equipment.

 

                        (c)        Borrower will keep the Equipment and its
interest therein free and clear of all liens, claims, mortgages, charges and
encumbrances of any type regardless of how arising ("Liens") other than the Lien
of the Lender hereunder.  If any Lien shall attach to any Equipment, Borrower
will provide written notification to Lender within five (5) days after Borrower
receives notice of any such attachment stating the full particulars thereof and
the location of such Equipment on the date of such notification.

 

                        (d)        At its sole option, Borrower may make any
alteration, modification or attachment to the Equipment deemed appropriate by
Borrower, provided that such alteration, modification, attachment is of a type
which is readily removable without damage to the Equipment does not decrease the
value, condition, utility or useful life of the Equipment or cause such
Equipment to become a fixture (as defined in the Uniform Commercial Code as in
effect in any applicable jurisdiction), or real property or affect the
insurability or impair any manufacturer's warranty with respect to the
Equipment.  All alterations, modifications and attachments of whatsoever kind or
nature made to any Equipment that cannot be removed without damaging or reducing
the functional capability, economic value or insurability of the Equipment or
impairing any manufacturer's warranty shall only be made with the prior written
consent of the Lender and shall be deemed to be part of the Equipment and
subject to the Lien of this Agreement.  Under no circumstance shall any
alteration, modification or attachment be subjected by Borrower to any
encumbrance other than the Lien of the Lender hereunder.

 

            6.         Insurance

 

                        (a)        Borrower shall provide, maintain and pay for
insurance coverage with respect to the Equipment, insuring against, among other
things, the loss, theft, damage, or destruction of the Equipment, in amounts
acceptable to Lender, and public liability and property damage with respect to
the use or operation of the Equipment in amounts acceptable to Lender.  All
insurance against loss shall name Lender as the sole loss payee and all
liability insurance shall name Lender and its successors and assignees and their
subsidiaries and affiliated companies, and their successors and assigns as
additional insureds.  All of such insurance shall be in form (including all
endorsements required by Lender), and with companies, reasonably satisfactory to
Lender.

 

                        (b)        All policies of insurance required hereunder
shall (i) provide that any cancellation, expiration, lapse, or material
modification shall not be effective as to the Lender for a period of thirty (30)
days after receipt by Lender of written notice thereof; (ii) provide that
premiums may be paid by the Lender, but without liability on the part of the
Lender for such premiums; (iii) be primary without any right of set-off or right
of contribution from any other insurance carried by the Lender (iv) contain
breach of warranty provisions providing that, in respect of the interests of the
Lender, the insurance shall not be invalidated by any action, inaction or breach
of warranty, declaration, or condition by the Borrower or any other person or by
any fact or information known to Lender; and (v) waive any right of subrogation
against Lender.

 

            7.         Risk of Loss; Damage to Equipment.

 

                        (a)        Borrower shall bear the entire risk of loss
and damage to any and all items of Equipment from any cause whatsoever, whether
or not insured against.  No loss or damage shall relieve Borrower of the
obligation to pay any amounts due under the Note or of any other Obligations. 
An "Event of Loss" shall be deemed to have occurred with respect to any item of
Equipment if such Item of Equipment or any material part thereof has been lost,
stolen, requisitioned or condemned by any governmental authority, damaged beyond
repair or damaged in such a manner that results in an insurance settlement on
the basis of an actual or arranged total loss.

 

                        (b)        Upon any loss or damage to any item of
Equipment not constituting an Event of Loss, Borrower will promptly notify
Lender of such loss or damage, and in any event within thirty (30) days of such
loss or damage (or such longer period as Lender shall determine in its sole
discretion), place such item of Equipment in good condition and repair as
required by the terms of this Agreement.  If an Event of Loss to any Item of
Equipment has occurred, Borrower shall immediately notify Lender of same, and at
the option of Lender, Borrower shall: (i) not more than thirty (30) days
following such Event of Loss (or such longer period as Lender shall determine in
its sole discretion) replace such Item of Equipment with replacement equipment
(acceptable to Lender) in as good condition and repair, and with the same value
remaining useful economic life and utility, as such replaced Item of Equipment
immediately preceding the Event of Loss (assuming that such replaced Item of
Equipment was in the condition required by this Agreement), which replacement
equipment shall immediately, and without further act, be deemed to constitute
Equipment and be fully subject to this Agreement as if it originally constituted
part of the Equipment hereunder and shall be free and clear of all Liens; or
(ii) prepay on the next succeeding Payment Date (as defined in the Note) (the
"Prepayment Date"), together with all other amounts due and payable on such
Payment Date, an amount equal to each installment of principal and interest
payable under the Note on each Payment Date after the Prepayment Date, in each
case, discounted from the Payment Date on which such payment would have been due
to the Prepayment Date at a rate per annum equal to the then current yield, as
reasonably determined by the Lender, on United States Treasury securities with a
remaining life to maturity equal to or approximately equal to the period from
the Prepayment Date to the Maturity Date.  Upon Lender's receipt of the payment
required under clause (ii) above, Lender shall release its security interest in
the Item of Equipment to which such payment relates.

 

            8.         Application of Proceeds.  Notwithstanding anything herein
to the contrary, all funds received at any time by Lender, whether as a result
of any loss of the Equipment, as a result of the exercise of any remedy or
otherwise shall be applied as follows: (i) if the Note has not been accelerated
pursuant to Section 12, in the following manner: first to the payment of all
fees, charges and other sums (with exception of principal and interest) due and
payable hereunder and under the Note, second, to the payment of all interest
(including default interest) then due and payable on the outstanding principal
of the Note, third, to the payment of all principal then due and payable on the
Note, fourth, to the payment of the remaining principal on the Note in inverse
order of maturity, and fifth, to the Borrower or such other person as may have
an interest in such proceeds, as their interests may appear, and (ii) if the
Note has been accelerated pursuant to Section 12, or if a Default or an Event of
Default hereunder shall have occurred, in the following manner: first, to the
payment or reimbursement of Lender for all costs, expenses and losses incurred
or sustained by Lender in or incidental to the collection of the Obligations, or
the exercise, protection or enforcement of all or any of the rights and remedies
of Lender under the Loan Documents, and second, to the payment of all of the
Obligations in the manner and order as provided in clause (i) above.

 

            9.         Financial, Other Information and Notices.

 

                        (a)        Borrower shall maintain a standard and modem
system for accounting and shall furnish to Lender.

 

            (i)         Within thirty (30) days after the end of each quarter, a
copy of Borrower's financial statements for that quarter and for the year to
date compiled by a firm of independent certified public accountants acceptable
to Lender, (which acceptance shall not be unreasonably withheld) and certified
as complete and correct, subject to changes resulting from year-end adjustments,
by the chief financial officer of Borrower.

 

            (ii)        Within one hundred twenty (120) days after the end of
each fiscal year, a copy of Borrower's consolidated year end financial
statements audited by a firm of independent certified public accountants
acceptable to Lender (which acceptance shall not be unreasonably withheld) and
accompanied by an audit opinion of such accountants without qualification.

 

All such financial statements shall be prepared in accordance with generally
accepted accounting principles, consistently applied.

 

                        (b)        Borrower shall provide prompt written notice
to Lender (i) of any Event of Default (ii) of any loss or damage to any of the
Equipment, and (iii) any existing or threatened investigation, claim or action
by any governmental authority which could adversely affect the Equipment or this
Loan.

 

                        (c)        Borrower shall furnish such other information
as Lender may reasonably request from time to time relating to the Equipment,
this Loan or the operation or condition of Borrower including, without
limitation, such additional financial statements of the Borrower for such
periods as Lender may request.

 

            10.       Inspections.  Lender may from time to time during
Borrower's normal business hours, inspect the Equipment and Borrower's records
with respect thereto.  Borrower shall cooperate with Lender in scheduling such
inspection and in making the Equipment available for inspection by Lender or its
designee at a single location as reasonably specified by Borrower.  Borrower
will, upon reasonable request, provide a report on the condition of the
Equipment, a record of its maintenance and repair, a summary of all items
suffering any loss or damage, a certificate of no Event of Default, or such
other information or evidence of compliance with Borrower's obligations under
this Agreement as Lender may reasonably request.

 

            11.       Borrower's Representations and Warranties.  Borrower
represents and warrants as of the date of execution and delivery of this
Agreement and as of the date of the Loan as follows: (a) Borrower is a
corporation organized under the laws of the State of Kentucky, having a
principal place of business at 7100 Grade Lane, Louisville, Jefferson County,
Kentucky, 40232, duly organized, validly existing under the laws of the
jurisdiction of its organization with full power to enter into and to pay and
perform its obligations under this Agreement and the other Loan Documents, and
is duly qualified or licensed in all other jurisdictions where its failure to so
qualify would adversely affect the conduct of its business or its ability to
perform any of its obligations under or the enforceability of this Agreement;
(b) this Agreement and all other Loan Documents have been duly authorized,
executed and delivered by Borrower, are valid, legal and binding obligations of
Borrower, are enforceable against Borrower in accordance with their terms and do
not and will not contravene any provisions of or constitute a default under
Borrower's organization documents, any agreement to which it is a party or by
which it or any of its property is bound, or any applicable law, regulation or
order of any governmental authority; (c) the proceeds of the Loan will be used
exclusively to finance the acquisition of the Equipment; (d) Borrower is (or
upon the acquisition thereof will be) the sole owner of, and has good and
marketable title to, and all necessary rights in, and power to transfer pursuant
to the terms hereof, all of the Equipment, free and clear of all liens and
encumbrances (excepting only the Lien of the Lender), and upon the filing with
the Secretary of State of Kentucky of a Uniform Commercial Code financing
statement naming Lender, as secured party, Borrower, as debtor, and the
Equipment as the collateral, Lender shall have a valid, perfected, first
priority security interest in the Equipment; (e) no approval of, or filing with,
any governmental authority or other person is required in connection with
Borrower's entering into, or the payment or performance of its obligations
under, this Agreement and the other Loan Documents; (f) there are no suits or
proceedings pending or, to the knowledge of Borrower, threatened, before any
court or governmental agency against or affecting Borrower which, if decided
adversely to Borrower, would adversely affect the conduct of its business or its
ability to perform any of its obligations under or the enforceability of this
Agreement and the other Loan Documents; (g) the financial statements of Borrower
which have been delivered to Lender have been prepared in accordance with
generally accepted accounting principals consistently applied, and fairly
present Borrower's financial condition and the results of its operations as of
the date of and for the period covered by such statements (subject to customary
year-end adjustments), and since the date of such statements there has been no
adverse change in such financial condition or operations; (h) Borrower's full
and correct legal name is set forth on the signature page hereof and Borrower
will not change its legal name or the location of its jurisdiction of
organization without giving to Lender at least thirty (30) days prior written
notice thereof; (i) the Equipment will always be used for business or
commercial, and not personal purposes; (j) Borrower is not in default under any
obligation for borrowed money, for the deferred purchase price of property or
any lease agreement which, either individually or in the aggregate, would have
an adverse effect on the condition of its business or its ability to perform any
of its obligations under or the enforceability of this Agreement; (k) under the
laws of the jurisdiction(s) in which the Equipment is to be located, the
Equipment consists solely of personal property and not fixtures; and (i)
Borrower is, and will remain, in full compliance with all laws and regulations
applicable to it including without limitation, (i) ensuring that no person who
owns a controlling interest in or otherwise controls Borrower is or shall be (A)
listed on the Specially Designated National and Blocked Person List maintained
by the Office of Foreign Assets Control ("OFAC"), Department of the Treasury
and/or any other similar lists maintained by OFAC pursuant to any authorizing
statute, executive order or regulations or (C) a person designated under Section
1(b), (c) or (d) of Executive Order No. 13224 (September 23, 2001), any related
enabling legislation or any other similar executive order and (ii) compliance
with all applicable Bank Secrecy Act ("BSA") laws, regulations and government
guidance on BSA compliance and on the prevention and detection of money
laundering violations.

 

Borrower's representations and warranties shall survive termination or
expiration of this Agreement.

 

            12.       Events of Default and Remedies.

 

                        (a)        Each of the following events constitutes an
"Event of Default" hereunder and any event that, with the passage of time or the
giving of notice, or both, would constitute an Event of Default shall constitute
a "Default" hereunder.  (i) Borrower fails to pay any amount of principal and
interest when due under the Note and such failure continues for a period of ten
(10) days; (ii) any representation or warranty made by Borrower in this
Agreement or in any other Loan Document shall at any time prove to have been
incorrect in any material respect as and when made; (iii) Borrower fails (A) to
obtain and maintain the insurance coverage required herein; or (B) fails to
observe or perform any other covenant, condition or agreement under this
Agreement or any other Loan Document and, in the case of clause (B), such
failure continues unremedied for a period of fifteen (15) days; (iv) Borrower
shall have consolidated with, merged with or into, or conveyed, sold or
otherwise transferred all or substantially all of its assets or shall have
failed to maintain its corporate existence; (v) Borrower (A) ceases doing
business as a going concern; (B) makes an assignment for the benefit of
creditors or admits in writing its inability to pay its debts as they mature or
generally fails to pay its debts as they become due; (C) initiates any voluntary
bankruptcy, reorganization, insolvency or similar proceeding; (D) fails to
obtain the discharge of any bankruptcy, reorganization, insolvency or similar
proceeding initiated against it by others within sixty (60) days of the date
such proceedings were initiated; (E) requests or consents to the appointment of
a trustee, custodian or receiver or other officer with similar powers for itself
or a substantial part of its property; or (F) a trustee, custodian or receiver
or other officer with similar powers is appointed for itself or for a
substantial part of its property; (vi) a default shall have occurred and be
continuing under any contract, agreement or document between Borrower and Lender
or any affiliate of Lender; (vii) if Borrower's obligations are guaranteed by
any other party, an "Event of Default" (under and as defined in the Guaranty
executed by such Guarantor) shall occur; or (viii) a material adverse change in
Borrower's existing or prospective financial condition or results of operations
since the date hereof which may affect the ability of Borrower to perform its
obligations under the Loan Documents shall occur and be continuing.

 

                        (b)        Upon the occurrence of an Event of Default,
Lender may, (i) at its option, declare all of the Obligations, including the
entire unpaid principal of the Note, all of the unpaid interest accrued therein,
and all of the other sums (if any) payable by Borrower under this Agreement, the
Note, or any of the other Loan Documents, to be immediately due and payable, and
(ii) proceed to exercise any one or more of the following remedies and any
additional rights and remedies permitted by law (none of which shall be
exclusive), all of which are hereby authorized by Borrower:

 

(i)         Borrower shall upon demand assemble or cause to be assembled any or
all of the Equipment at a location designated by Lender, and/or to return
promptly, at Borrower's expense, any or all of the Equipment to Lender at such
location;

 

(ii)        Lender may itself or by its agents enter upon the premises of
Borrower or any other location where the Equipment is located and take
possession of and render unusable by Borrower any or all of the Equipment,
wherever it may be located, without any court order or other process of law and
without liability for any damages occasioned by such taking of possession;

 

(iii)       Sell, re-lease or otherwise dispose of any or all of the Equipment,
whether or not in Lender's possession, at public or private sale with or without
notice to Borrower, with the right of Lender to purchase and apply the net
proceeds of such disposition, after deducting all costs of such disposition
(including but not limited to costs of transportation, possession, storage,
refurbishing, advertising and brokers' fees), to the obligations of Borrower
under the Note and the other Loan Documents, with Borrower remaining liable for
any deficiency and with any excess being retained by Lender, or retain any and
all of the Equipment;

 

(iv)       Proceed by appropriate court action, either at law or in equity
(including an action for specific performance), to enforce performance by
Borrower or to recover damages associated with such Event of Default; or
exercise any other right or remedy available to Lender at law or in equity;

 

(v)        By offset, recoupment or other manner of application, apply any
security deposit, monies held in deposit or other sums then held by Lender or
any affiliate of Lender, and with respect to which Borrower has an interest,
against any obligations of Borrower arising under this Agreement or any other
Loan Document, whether or not Borrower has pledged, assigned or granted a
security interest to Lender in any or all such sums as collateral for said
obligations.

 

                        (c)        Borrower shall indemnify, defend and hold
Lender harmless for any loss, personal injury (including death), or damage to
property, suffered by Lender, its employees or any of its agents in connection
with its entry onto the premises of Borrower or any third party hereunder.  Each
of the rights and remedies of Lender hereunder and under the other Loan
Documents is in addition to all of its other rights and remedies hereunder,
under the other Loan Documents and under applicable law and nothing in this
Agreement or any other Loan Document shall be construed as limiting any such
right or remedy.  Lender's failure to exercise or delay in exercising any right,
power or remedy available to Lender shall not constitute a waiver or otherwise
affect or impair its rights to the future exercise of any such right, power or
remedy.  Waiver by Lender of any Event of Default shall not be a waiver by
Lender of any other or subsequent Events of Default,

 

            13.       General Indemnification.  Borrower shall pay, and shall
indemnify and hold Lender, its directors, officers, agents, employees,
successors and assigns (each an "Indemnitee") harmless on an after-tax basis
from and against, any and all liabilities, causes of action, claims, suits,
penalties, damages, losses, costs or expenses (including attorneys' fees),
obligations, liabilities, demands and judgments, and Liens, of any nature
whatsoever (collectively, a "Liability") arising out of or in any way related
to: (a) the Loan Documents, (b) the manufacture, purchase, ownership, title,
selection, acceptance, rejection, possession, lease, sublease, operation, use,
maintenance, documenting, inspection, control, loss, damage, destruction,
removal, storage, surrender, sale, use, condition, delivery, nondelivery, return
or other disposition of or any other matter relating to any Item of Equipment or
any part or portion thereof (including, in each case and without limitation,
latent or other defects, whether or not discoverable, any claim for patent,
trademark or copyright infringement) and any and all Liabilities in any way
relating to or arising out of injury to persons, properties or the environment
or any and all Liabilities based on strict liability in tort, negligence, breach
of warranties or violations of any regulatory law or requirement, (c) a failure
to comply fully with applicable law and (d) Borrower's failure to perform any
covenant, or Borrower's breach of any representation or warranty, hereunder;
provided, that the foregoing indemnity shall not extend to the Liabilities to
the extent resulting solely from the gross negligence or willful misconduct of
an Indemnitee.

 

            14.       Additional Costs; No Reduction.

 

                        (a)        If Lender shall reasonably determine that any
future applicable law, rule or regulation, or any change in any present law or
in the interpretation or administration thereof by any governmental authority,
central bank or comparable agency charged with the interpretation or
administration thereof, or compliance by Lender with any request or directive
regarding capital adequacy (whether or not having the force of law) from any
such authority, central bank or comparable agency, has or would have the effect
of reducing the rate of return on Lender's capital, as a consequence of its
obligations hereunder, to a level below that which Lender could have achieved
but for such adoption, change or compliance by any amount deemed by Lender to be
material and is not otherwise reflected in the interest and other charges
payable by Borrower hereunder then Borrower shall pay to Lender upon demand such
amount or amounts, in addition to the amounts payable under the other provisions
of this Agreement, or the Note, as will compensate Lender for such reduction. 
Determinations by Lender of the additional amount or amounts required to
compensate Lender in respect of the foregoing shall be conclusive in the absence
of manifest error.  In determining such amount or amounts, Lender may use any
reasonable averaging and attribution methods.

 

                        (b)        All payments due to the Lender under the Loan
Documents, and all other terms, conditions, covenants and agreements to be
observed and performed by the Borrower thereunder, shall be made, observed or
performed by the Borrower without any reduction or deduction whatsoever,
including any reduction or deduction for any set-off, recoupment, counterclaim
(whether sounding in tort, contract or otherwise) or for any tax, levy or
impost.

 

 

            15.       Filing Authority.  Borrower hereby authorizes Lender to
file, solely at the expense of Borrower, any Uniform Commercial Code financing
statements or other similar documents that Lender reasonably deems necessary or
advisable to protect its interest.  Borrower agrees promptly to execute and
deliver to Lender such further documents or other assurances, and to take such
further action, including obtaining landlord and mortgagee waivers, as Lender
may from time to time reasonably request.

 

            16.       Successors and Assigns.  This Agreement shall inure to the
benefit of Lender, its successors and assigns.  Borrower shall not sublease or
otherwise relinquish possession of any Equipment, or assign, transfer or
encumber its rights, interest or obligation hereunder.  Lender reserves the
right to sell, assign, transfer, negotiate or grant any interest in all or any
part of, or any interest in, Lender's rights and obligations in, under and to
this Agreement, any one or more of the Loan Documents, in the Equipment and/or
the Obligations, at any time and from time to time.  Borrower will fully
cooperate with Lender in connection with any such conveyance and will execute
and deliver such consents and acceptances to any such conveyance, amendments to
this Agreement in order to effect any such conveyance (including, without
limitation, the appointment of Lender as agent for itself and all assignees) and
new or replacement promissory notes for any Note (in an aggregate principal
amount not to exceed the Lender's Commitment) in conjunction with any such
conveyance.

 

            17.       Miscellaneous.

 

                        (a)        Borrower shall pay all costs and expenses of
Lender, including, without limitation, reasonable attorneys' and other
professional fees, incurred by Lender in the preparation, negotiation, execution
and enforcement of this Agreement or any amendment or supplement hereto,
enforcing any of the terms, conditions or provisions hereof and in protecting
Lender's rights hereunder.

 

                        (b)        This Agreement shall be governed by and
construed in accordance with the laws of the State of Ohio.  Any judicial
proceeding arising out of or relating to this Agreement may be brought in any
court of competent jurisdiction in Hamilton County, Ohio and each of the parties
hereto (i) accepts the nonexclusive jurisdiction of such courts and any related
appellate court and agrees to be bound by any judgment rendered by any such
court in connection with any such proceeding and (ii) waives any objection it
may now or hereafter have as to the venue of any such proceeding brought in such
court or that such court is an inconvenient forum.  EACH OF THE BORROWER AND
LENDER HEREBY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING
ARISING OUT OF OR IN ANY WAY RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS.

 

                        (c)        All notices delivered hereunder shall be In
writing (including facsimile) and shall be delivered to the following addresses:

 

If to Borrower:

 

INDUSTRIAL SERVICES OF AMERICA, INC

7100 Grade Lane

Louisville, KY 40232

AM: ***Lessee Contact Name***

Facsimile: ***Lessee Fax Number***

 

If to Lender:

 

FIFTH THIRD BANK

401 South 4th Avenue

Louisville, Kentucky 40202

Attn: Commercial Leasing Dept.

Facsimile: (502) 562-5540

 

                        (d)        Borrower acknowledges and agrees that time is
of the essence with respect to its performance under the Loan Documents.  Any
failure of Lender to require strict performance by Borrower or any waiver by
Lender of any provision herein shall not be construed as a consent or waiver of
any provision of this Agreement.  This Agreement shall be binding upon, and
inure to the benefit of, the parties hereto, their permitted successors and
assigns.

 

                        (e)        This Agreement, together with all other Loan
documents, constitutes the entire understanding or agreement between Lender and
Borrower with respect to the Loan, and supersedes all prior agreements,
representations and understandings relating to the subject matter hereof.

 

                        (f)         Neither this Agreement nor any other Loan
Document may be amended except by a written instrument signed by Lender and
Borrower.

 

                        (g)        This Agreement may be executed in any number
of counterparts, each of which shall be an original and all of which shall
constitute but one and the same instrument.

 

                        (h)        Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability shall not invalidate or render unenforceable such provision in
any other jurisdiction.  Captions are intended for convenience or reference
only, and shall not be construed to define, limit or describe the scope or
intent of any provisions hereof.

 

            IN WITNESS WHEREOF, Lender and Borrower have executed this Agreement
as of the day and year first above written.

LENDER:

 

FIFTH THIRD BANK

 

By: /s/ Henry Kelsey

 

Name: Henry Kelsey

 

Title:                                                                         

 

 

BORROWER:

 

INDUSTRIAL SERVICES OF AMERICA, INC

 

By:  /s/ Alan Schroering

 

Name: Alan Schroering

 

Title: CFO

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------